DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to response filed on 8/17/2022.  This action is FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite, “conducting, at regular intervals, a taint analysis..”, “marking the raw data, at regular intervals as tainted or not tainted depending on the taint status by the at least on processor, wherein the marking the raw data as tainted comprises adding a pointer to shadow memory pointing to a tainted data structure where the tainted raw data is stored, and wherein the null pointer is stored for raw data that is not tainted ” and “periodically discarding, further monitoring, or taking other action selectively on the tainted data”.  These limitations of taint analysis, marking and periodically discarding, further monitoring or taking other action covers the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.  
	None of the additional elements integrate the judicial exception into a practical application.  The steps of “executing…a collection routine to gather”, “receiving results of the collection routine..” and “receiving user input to designate at last one variable to be monitored…” are nothing more than insignificant pre-solution activities and are mere data gathering (See MPEP 2106.05 (g)).  The limitations “executing commands to generate a graphic user interface” and “displaying the GUI” are nothing more than a insignificant pre-solution activity, they are well-understood, routine, conventional activities and do not amount to significantly more (2106.05(d)).  Lastly the steps of “visually representing results of taint analysis” and “inputting the marked data to be used in a process utilizing the marked data” are nothing more than insignificant post solution activity.  Accordingly the additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful milts on practicing the abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed above with respect to a practical application.  Therefore the claims are not patent eligible.

Claim 2, claims “wherein periodically discarding, further monitoring, or taking other action selectively on the tainted data comprises monitoring the tainted data at regular intervals in a passive manner, wherein the tainted data is logged for viewing later or is discarded.”.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  

Claim 3, claims “wherein the periodically discarding, further monitoring, or taking other action selectively on the tainted data comprises monitoring the tainted data at regular intervals in an active manner, wherein the process is interrupted each time tainted data is accessed”.  The examiner states that interrupting/halting due to a specific event such as “data is accessed” is a well-understood, routine, convention activity.  Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 4, claims “displaying a user prompt on the GUI, presenting an option to monitor the process at the interruption point, or to ignore and continue the process.”.  This is nothing more than insignificant post solution activity.

Claim 5, claims “displaying values of variables used in the process, at the interruption point on the GUI.”.  This is nothing more than a  well-known generic feature of outputting or displaying (MPEP 2106.05(d)). Accordingly the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
This is nothing more that insignificant post solution activity.  The displaying does not improve the functionality of a computer to any other technology or technical field (MPEP 2106.05(a)).

Claim 6, “feeding the raw data into a network machine learning classifier….. when the second not has a greater value that the fist node, the raw data is collectively is considered tainted, and when the first node has a greater value than the second node, the raw data collectively is considered not tainted.”,  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  
As per claims 7 -12, claims 7-12 contain similar limitations to claims 1-2 and 4-6, therefore claims 7-12 are rejected for the same reasons as claims 1-2 and 4-6.
As per claims 13-18, claims 13-18 contain similar limitations to claims 1-6.  Therefore claims 13-18 are rejected for the same reasons as claims 1-6.
Claims 19, claims, “wherein the inputting comprises inputting only data marked as not tainted”.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 20, claims, “wherein the marking comprises: marking the raw data based on a comparison between a source of the raw data and a list of untrustworthy sources of data.”.  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but are moot due to amendment.  Please see above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199             

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199